DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,162,978 to Lombardo et al. (Lombardo).
Lombardo teaches:
Claim 1: A method of suture fixation, comprising: providing a suture anchor assembly (Fig. 1) comprising a suture anchor (10, Fig. 1) and an anchor inserter (12, Fig. 1); the suture anchor comprising: an elongated anchor body (30, Fig. 4) having a lumen (36, Fig. 4) extending there-through between a proximal end and a distal end (proximal and distal ends broadly interpret as 
Claim 2: The proximal end of the anchor tip (122, 124, Fig. 5) deforms radially outward to circumferentially (Col. 3, II. 33-52, the portion 64 of the anchor tip is a generally cylindrical and therefore are considered to be circumferentially overlie the portion of the distal end of the anchor body) overlie the portion of the distal end of the anchor body received within the cavity (Fig. 5). 
Claim 3: The anchor tip (60, Fig. 5) further comprises a plurality of slots (openings on both sides of prongs 76, 78, Fig. 5) extending distally from the proximal end of the anchor tip along the length of the cavity defining a plurality of wings (prongs 76, 78, Fig. 5) and wherein the plurality of wings deflect outward to accommodate the portion of the distal end of the anchor body received within the cavity (Fig. 5). 
Claim 4: Disengaging the mechanical engagement (threaded engagement) of the inner shaft (96, Fig. 4) to the cavity after deformation of the anchor tip to accommodate the portion of the distal end of the anchor body received within the cavity (Fig. 5). 
Claim 7: The proximal end of the anchor tip (122, 124, Fig. 5) does not extend into the anchor body lumen upon being urged proximally against the distal end of the anchor body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo in view of US 5,643,321 to McDevitt.
Lombardo teaches:
The method of claim 1 (see rejection of claim 1 above).
Lombardo fails to teach:
The mechanical engagement between the distal end of the inner shaft and the cavity is a break-away connection and wherein disengaging the mechanical engagement comprises severing the break-away connection.
McDevitt teaches:
In the same field as endeavor having a bone anchor (20, Fig. 4), insertion stem (12, Fig. 4) and a frangible portion (18, Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify a frangible portion as taught by McDevitt into Lombardo in order for a quick release of the anchor into the body and removal of the insertion device .
Allowable Subject Matter
Claims 13-18 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 13, the prior art fails to disclose in combination with other limitations of the claim, a method of suture fixation comprising an anchor inserter having a flexible member routed through the anchor assembly and bends around the suture bridge and free limbs of the flexible member extending from the bend are slidably received within a passageway formed by first and second channels.
The closest prior art US 8,162,978 to Lombardo et al. discloses knotless suture anchor having anchor body with inner insert and an inserted having outer tube, inner shaft but fails to disclose a flexible member as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. The applicant’s argument is by incorporating limitations of claim 6 into claim 1 would put claim 1 in condition for allowance.  The previous Non-Final rejection was withdrawn.  Upon further consideration, the prior art Lombardo still read on the amended claim 1.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHONG SON H DANG/Primary Examiner, Art Unit 3771